Citation Nr: 1445492	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Evaluation of adjustment disorder with mixed anxiety and depressed mood currently rated as noncompensable.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The claim was previously remanded by the Board in June 2013.  

The Board has reviewed the Veteran's Virtual VA file and the Documents in the Veteran's Benefit Management System file and has considered the records contained therein in the decision below.  

The claim of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Adjustment disorder with anxiety and depressed mood is manifested by anxiety, depression, sleep disturbance, suicidal ideations and hallucinations.  


CONCLUSION OF LAW

Adjustment disorder with anxiety is 50 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7 , 4.130; Diagnostic Code 9440 (2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in November 2011.  The Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  See also VAOPGCPREC 8-2003.  Thus, VA's duty to notify in this case has been satisfied. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (201).  In connection with the current appeal, available service, VA and private treatment records have been obtained.  Social Security Administration records have been obtained and associated with the claim file.  We also note that the appellant has been afforded an appropriate and adequate VA examination as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is currently evaluated as noncompensably disabling under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.  Under this rating formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances(including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  [citing the DSM-IV, p. 32.] GAF scores ranging between 71 and 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

VA outpatient treatment records of August 2010 show that the Veteran visited the emergency room for suicidal ideations.  He was subsequently evaluated and found to be casually dressed, with good eye contact and was cooperative during the interview.  Speech had normal rate and volume.  Mood was described as depressed and he appeared euthymic.  Affect was even and thought process was linear.  There was no evidence of psychosis and no evidence of suicidal or homicidal ideations.  He was assigned a GAF score of 50.  

Social Security Administration psychiatric review of September 2010 notes that the Veteran's ability to interact appropriately with the general public, his ability to accept instructions and respond appropriately to criticism from supervisors, his ability to get along with coworkers or peers without exhibiting behavioral extremes or distracting them, and the ability to respond appropriately to changes in work setting were moderately limited.  It further shows that the Veteran was mildly limited due to difficulties in maintaining concentration, persistence, or pace, and due to restrictions of daily living.  He had moderate limitations with difficulties in maintaining social function.  A private examination for disability determination of October 2010 noted a diagnosis of chronic depression with suicidal ideation requiring intervention a month ago.  

VA outpatient treatment records of May 2011, show the Veteran was conscious and alert; had good hygiene and good eye contact; had no tremors or abnormal movements; was cooperative and calm; had normal rate and tone speech; was euthymic; had full affect and was congruent; thought process was goal oriented and logical; he had no delusions, no auditory or visual hallucinations, and no suicidal or homicidal ideations.  He was assigned a GAF score of 60.  

The Veteran was afforded a VA examination in April 2012.  The examiner noted that a mental condition had been diagnosed but the symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  The examiner noted he last worked in 2010.  Symptoms associated with the Veteran's adjustment disorder included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, suicidal ideation and persistent delusions and hallucinations.  He was assigned a GAF score of 60.  

The Board finds that the Veteran's psychiatric more nearly approximates the criteria for a 50 percent rating.  38 C.F.R. § 4.7. 

The Veteran is shown to have suicidal ideations, persistent hallucinations, depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, and disturbances of motivation and mood.  This is evident based on the April 2012 VA examination report wherein the examiner noted the aforementioned symptoms.  

While the Veteran does not meet all of the enumerated symptoms under the rating criteria for a 50 percent disability rating, it should be kept in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

As noted, the April 2012 VA examiner noted a GAF score of 60, which is indicative of at least moderate symptoms and moderate impairment in functioning.  The examiner also listed symptoms such as suicidal ideations and persistent hallucinations.  In support of a higher evaluation are also the noted findings of the Social Security Administration psychiatric assessment.  Specifically, mild limitation due to difficulties in maintaining concentration, persistence, or pace, and due to restrictions of daily living; and, moderate limitations with difficulties in maintaining social function were noted.  

The Board acknowledges that the reports of treatment for suicidal ideations predate the effective date of the grant of service connection for adjustment disorder.  However, the claim was already pending at the time that the treatment was rendered and the reports were in such proximity to the effective date of the grant of service connection that the Board finds them relevant and has considered them in reaching its decision.  

The Board further acknowledges that ordinarily, symptoms of suicidal ideations and persistent hallucinations would merit a 70 percent disability rating; however, in this particular case the Board finds that as a whole, the symptoms do not approximate a 70 percent disability rating.  In this regard, the Board notes that there has only been one report of and treatment for suicidal ideations.  The Veteran has more recently denied any suicidal ideations.  Moreover, at most, the Veteran has been noted to have moderate impairment with social functioning, and the Board finds that the weight of the evidence is against finding that his disability is manifested by such a degree of occupational and social impairment as to result in deficiencies in most areas.

Accordingly, considering all of the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence more nearly approximates a disability rating of 50 percent.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a schedular rating in excess of 50 percent.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

Consideration has also been given to a referral for an extraschedular rating which requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected adjustment disorder with anxiety and depressed mood are fully contemplated by the applicable rating criteria.  The diagnostic codes applicable to the Veteran's psychiatric disability was considered above, and contains criteria relating to his different symptoms.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Based on the foregoing, referral for consideration of an extraschedular evaluation for the Veteran's adjustment disorder with anxiety and depressed mood is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's psychiatric symptoms and level of impairment for his service-connected adjustment disorder with anxiety and depressed mood more nearly approximate the criteria and impairment warranting a 50 percent rating.  38 C.F.R. § 4.7.  The claim for a rating higher to 50 percent must be granted to the extent indicated. 


ORDER

An increased evaluation, to 50 percent, for adjustment disorder with anxiety and depressed mood, is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran has claimed he is currently unemployed due to his service connected disabilities.  At times, he has attributed his unemployability to his adjustment disorder with depression and at other times to his left shoulder disability.  A claim for TDIU was initially denied in a rating decision of September 2011.  At the time, service connection was not in effect for any psychiatric disability.  Service connection for adjustment disorder with anxiety and depressed mood was granted in April 2012, after the denial of TDIU.  The issue of TDIU has since been readjudicated in the most recent Supplemental Statement of the Case of June 2014; however, the Board has now in the decision above, assigned an increased disability rating of 50 percent for depression.  A VA examination has not been provided regarding the claim for TDIU.  Considering the newly assigned disability rating for depression and the lack of a VA examination, the claim must be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a TDIU examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder, including a copy of this Remand, must be made available to the examiner for review.  The examiner must be granted access the Veteran's Virtual VA file.  The examiner must state that a review of both the paper and electronic files has been conducted.  

Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities (left shoulder disability and anxiety disorder with depression) alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  Any opinion provided must include an explanation of the bases for the opinion.

2.  After the Veteran has been given the opportunity to respond, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


